 1   Robb C. Adkins (SBN: 194576)
     radkins@winston.com
 2   Jen Machlin Cecil (SBN: 294806)
     jcecil@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street
 4   San Francisco, CA 94111-5802
     Telephone: (415) 591-1000
 5   Facsimile: (415) 591-1400
 6   Scott J. Fishwick (SBN: 308661)
     sfishwick@winston.com
 7   Megan Whipp (SBN: 319182)
     mwhipp@winston.com
 8   WINSTON & STRAWN thLLP
     333 S. Grand Avenue, 38 Floor
 9   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
10   Facsimile: (213) 615-1750
11   Matt McCullough (SBN: 301330)
     mrmccullough@winston.com
12   WINSTON & STRAWN LLP
     275 Middlefield Road, Suite 205
13   Menlo Park, CA 94025
     Telephone: (650) 858-6500
14   Facsimile: (650) 858-6550
15   Attorneys for Plaintiff
     EDWIN JONES
16
17                             UNITED STATES DISTRICT COURT
18                        CENTRAL DISTRICT OF CALIFORNIA
19   EDWIN D. JONES,                           Case No. 2:17-cv-08802-CAS-PLA
20                Plaintiff,                   Assigned to Hon. Paul L. Abrams
21         v.                                  STIPULATED PROTECTIVE
                                               ORDER
22   J. CABILADAS, H. TILLMAN,
     O. ROBLES, and F. VILLALOBOS,
23
                  Defendants.
24
25
26
27
28
                                                  1
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   1.    GENERAL
 2         1.1    Purposes and Limitations. Discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted. Accordingly, the parties hereby stipulate to and
 6   petition the Court to enter the following Stipulated Protective Order. The parties
 7   acknowledge that this Order does not confer blanket protections on all disclosures or
 8   responses to discovery and that the protection it affords from public disclosure and use
 9   extends only to the limited information or items that are entitled to confidential
10   treatment under the applicable legal principles. The parties further acknowledge, as set
11   forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the court to file material under seal.
15         1.2    Good Cause Statement. This action is likely to involve confidential, highly
16   sensitive, and private information that could implicate the safety and security of a
17   correctional facility for which special protection from public disclosure and from use
18   for any purpose other than prosecution of this action is warranted. Such confidential
19   materials and information may consist of, among other things, medical files, personnel
20   files, records that identify inmates and/or parolees, information otherwise generally
21   unavailable to the public, or which may be privileged or otherwise protected from
22   disclosure under federal statutes, court rules, case decisions, or common law.
23   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
24   disputes over confidentiality of discovery materials, to adequately protect information
25   the parties believe they are entitled to keep confidential, to ensure that the parties are
26   permitted reasonable necessary uses of such material in preparation for and in the
27   conduct of trial, to address their handling at the end of the litigation, and serve the ends
28   of justice, a protective order for such information is justified in this matter. It is the
                                                 2
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   intent of the parties that information will not be designated as confidential for tactical
 2   reasons and that nothing be so designated without a good faith belief that it has been
 3   maintained in a confidential, non-public manner, and there is good cause why it should
 4   not be part of the public record in this case.
 5   2.    DEFINITIONS
 6         2.1    Action: Edwin D. Jones v. J. Cabiladas, et al., Case No. 2:17-cv-08802-
 7   CAS-PLA.
 8         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
 9   information or items under this Order.
10         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
11   it is generated, stored or maintained) or tangible things that qualify for protection under
12   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
13   Statement.
14         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
15   support staff).
16         2.5    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19         2.6    Disclosure or Discovery Material: all items or information, regardless of
20   the medium or manner in which it is generated, stored, or maintained (including, among
21   other things, testimony, transcripts, and tangible things), that are produced or generated
22   in disclosures or responses to discovery in this matter.
23         2.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25   expert witness or as a consultant in this Action.
26         2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28   counsel.
                                                 3
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         2.9    Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 4   this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 6   appeared on behalf of that party, including support staff.
 7         2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15   their employees and subcontractors.
16         2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19   from a Producing Party.
20   3.    SCOPE
21         The protections conferred by this Stipulation and Order cover not only Protected
22   Material (as defined above), but also (1) any information copied or extracted from
23   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24   Material; and (3) any testimony, conversations, or presentations by Parties or their
25   Counsel that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the trial
27   judge. This Order does not govern the use of Protected Material at trial.
28
                                                4
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   4.    DURATION
 2         Once a case proceeds to trial, all of the court-filed information to be introduced
 3   that was previously designated as confidential or maintained pursuant to this protective
 4   order becomes public and will be presumptively available to all members of the public,
 5   including the press, unless compelling reasons supported by specific factual findings to
 6   proceed otherwise are made to the trial judge in advance of the trial. See Kamakana v.
 7   City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
 8   “good cause” showing for sealing documents produced in discovery from “compelling
 9   reasons” standard when merits-related documents are part of court record).
10   Accordingly, the terms of this protective order do not extend beyond the
11   commencement of the trial.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1       Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under this
15   Order must take care to limit any such designation to specific material that qualifies
16   under the appropriate standards. The Designating Party must designate for protection
17   only those parts of material, documents, items, or oral or written communications that
18   qualify so that other portions of the material, documents, items, or communications for
19   which protection is not warranted are not swept unjustifiably within the ambit of this
20   Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations that
22   are shown to be clearly unjustified or that have been made for an improper purpose
23   (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                  5
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         5.2     Manner and Timing of Designations. Except as otherwise provided in this
 2   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 3   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 4   Order must be clearly so designated before the material is disclosed or produced.
 5         Designation in conformity with this Order requires:
 6                 (a)   for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions or other pretrial or trial
 8   proceedings), that the Producing Party affix, at a minimum, the legend
 9   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
10   contains protected material. If only a portion or portions of the material on a page
11   qualifies for protection, the Producing Party also must clearly identify the protected
12   portion(s) (e.g., by making appropriate markings in the margins).
13         A Party or Non-Party that makes original documents available for inspection
14   need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and before
16   the designation, all of the material made available for inspection shall be deemed
17   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18   copied and produced, the Producing Party must determine which documents, or portions
19   thereof, qualify for protection under this Order. Then, before producing the specified
20   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
21   that contains Protected Material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the protected
23   portion(s) (e.g., by making appropriate markings in the margins).
24                 (b)   for testimony given in depositions that the Designating Party
25   identify the Disclosure or Discovery Material on the record, before the close of the
26   deposition.
27                 (c)   for information produced in some form other than documentary and
28   for any other tangible items, that the Producing Party affix in a prominent place on the
                                                6
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   exterior of the container or containers in which the information is stored the legend
 2   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 3   protection, the Producing Party, to the extent practicable, shall identify the protected
 4   portion(s).
 5         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 6   failure to designate qualified information or items does not, standing alone, waive the
 7   Designating Party’s right to secure protection under this Order for such material. Upon
 8   timely correction of a designation, the Receiving Party must make reasonable efforts to
 9   assure that the material is treated in accordance with the provisions of this Order.
10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s Scheduling
13   Order.
14         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37-1, et seq. Any discovery motion must strictly
16   comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
17         6.3     Burden. The burden of persuasion in any such challenge proceeding shall
18   be on the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
20   may expose the Challenging Party to sanctions. Unless the Designating Party has
21   waived or withdrawn the confidentiality designation, all parties shall continue to afford
22   the material in question the level of protection to which it is entitled under the Producing
23   Party’s designation until the Court rules on the challenge.
24   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25         7.1     Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this Action
27   only for prosecuting, defending, or attempting to settle this Action. Such Protected
28   Material may be disclosed only to the categories of persons and under the conditions
                                                 7
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   described in this Order. When the Action has been terminated, a Receiving Party must
 2   comply with the provisions of section 13 below (FINAL DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 7   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
 8   may disclose any information or item designated “CONFIDENTIAL” only to:
 9                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
10   well as employees of said Outside Counsel of Record to whom it is reasonably
11   necessary to disclose the information for this Action;
12                (b)   the officers, directors, and employees (including House Counsel) of
13   the Receiving Party to whom disclosure is reasonably necessary for this Action;
14                (c)   Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                (d)   the Court and its personnel;
18                (e)   court reporters and their staff;
19                (f)   professional jury or trial consultants, mock jurors, and Professional
20   Vendors to whom disclosure is reasonably necessary for this Action and who have
21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                (g)   the author or recipient of a document containing the information or
23   a custodian or other person who otherwise possessed or knew the information;
24                (h)   during their depositions, witnesses, and attorneys for witnesses, in
25   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
27   not be permitted to keep any confidential information unless they sign the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                                                8
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   by the Designating Party or ordered by the Court. Pages of transcribed deposition
 2   testimony or exhibits to depositions that reveal Protected Material may be separately
 3   bound by the court reporter and may not be disclosed to anyone except as permitted
 4   under this Stipulated Protective Order; and
 5                (i)   any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION
 8
 9         If a Party is served with a subpoena or a court order issued in other litigation that
10   compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12                (a)   promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order;
14                (b)   promptly notify in writing the party who caused the subpoena or
15   order to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Protective Order. Such notification shall include a
17   copy of this Stipulated Protective Order; and
18                (c)   cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with the
21   subpoena or court order shall not produce any information designated in this action as
22   “CONFIDENTIAL” before a determination by the court from which the subpoena or
23   order issued, unless the Party has obtained the Designating Party’s permission. The
24   Designating Party shall bear the burden and expense of seeking protection in that court
25   of its confidential material and nothing in these provisions should be construed as
26   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
27   from another court.
28
                                                9
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
 2
 3                (a)    The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the remedies
 6   and relief provided by this Order. Nothing in these provisions should be construed as
 7   prohibiting a Non-Party from seeking additional protections.
 8                (b)    In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
11   information, then the Party shall:
12                       (1)    promptly notify in writing the Requesting Party and the Non-
13                              Party that some or all of the information requested is subject
14                              to a confidentiality agreement with a Non-Party;
15                       (2)    promptly provide the Non-Party with a copy of the Stipulated
16                              Protective Order in this Action, the relevant discovery
17                              request(s), and a reasonably specific description of the
18                              information requested; and
19                       (3)    make the information requested available for inspection by
20                              the Non-Party, if requested.
21                (c)    If the Non-Party fails to seek a protective order from this Court
22   within 14 days of receiving the notice and accompanying information, the Receiving
23   Party may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
25   produce any information in its possession or control that is subject to the confidentiality
26   agreement with the Non-Party before a determination by the Court. Absent a court order
27   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
28   in this Court of its Protected Material.
                                                  10
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9   that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
11
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted to
21   the Court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order, no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28
                                                11
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6   Protected Material at issue; good cause must be shown in the request to file under seal.
 7   If a Party’s request to file Protected Material under seal is denied by the Court, then the
 8   Receiving Party may file the information in the public record unless otherwise
 9   instructed by the Court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, within 60 days of a written request by
12   the Designating Party, each Receiving Party must return all Protected Material to the
13   Producing Party or destroy such material. As used in this subdivision, “all Protected
14   Material” includes all copies, abstracts, compilations, summaries, and any other format
15   reproducing or capturing any of the Protected Material. Whether the Protected Material
16   is returned or destroyed, the Receiving Party must submit a written certification to the
17   Producing Party (and, if not the same person or entity, to the Designating Party) by the
18   60 day deadline that (1) identifies (by category, where appropriate) all the Protected
19   Material that was returned or destroyed, and (2) affirms that the Receiving Party has not
20   retained any copies, abstracts, compilations, summaries or any other format reproducing
21   or capturing any of the Protected Material. Notwithstanding this provision, counsel are
22   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
23   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
24   expert reports, attorney work product, and consultant and expert work product, even if
25   such materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   Section 4 (DURATION).
28
                                                   12
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   14.   VIOLATION OF ORDER
 2         Any violation of this Order may be punished by any and all appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7   DATED: November 4, 2019
 8
     /s/ Megan L. Whipp
 9   Megan L. Whipp
     Attorney for Plaintiff
10
11
     DATED: November 4, 2019
12
13
     /s/ Audra C. Call
14   Audra C. Call
     Attorney for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 13
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         Having considered the papers, and finding that good cause exists, the Parties’
 2   Stipulated Protective Order is granted.
 3         IT IS SO ORDERED.
 4
 5          November 5 2019
     DATED: ___________,
                                               PAUL L. ABRAMS
 6                                             UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                             STIPULATED PROTECTIVE ORDER
 1                                    ATTESTATION
 2         I, Megan L. Whipp, am the ECF User whose ID and password are being used to
 3   file the [PROPOSED] STIPULATED PROTECTIVE ORDER. In accordance with
 4   Local Rule 5-4.3.4, concurrence in the filing of this document has been obtained from
 5   Audra C. Call, counsel for Defendants, and I shall maintain records to support this
 6   concurrence for subsequent production for this Court if so ordered or for inspection
 7   upon request by a party.
 8
 9   Dated: November 4, 2019                     /s/ Megan L. Whipp
                                                 Megan L. Whipp
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
